Citation Nr: 0015191	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-07 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as dysentery or stomach virus).

3.  Entitlement to service connection for residuals of a 
right ankle injury.

4.  Entitlement to service connection for a bilateral lower 
extremity disorder.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for a tear duct 
disorder.

7.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

8.  Entitlement to nonservice-connected pension benefits.

9.  Entitlement to service connection for Reiter's syndrome 
due to a Shigella infection.

10.  Entitlement to service connection for an eating 
disorder.


REPRESENTATION

Appellant represented by:	D. Gregory Rogers, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1997, March 1998, May 1999 and August 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In the July 1997 
rating decision, the RO denied, among other things, service 
connection for diabetes mellitus; a gastrointestinal disorder 
(claimed as dysentery or stomach virus); residuals of a right 
ankle injury; a bilateral lower extremity disorder; a skin 
disorder; hearing loss; and PTSD.  The veteran submitted a 
notice of disagreement (NOD) in August 1997 and a statement 
of the case (SOC) was issued in March 1998.
On his May 1998 VA 9 substantive appeal, the veteran withdrew 
claims for service connection for malaria, hearing loss, and 
Agent Orange exposure, and perfected his appeal as to the 
other issues noted above denied by the July 1997 rating 
decision.  However, on a later statement received in June 
1998, the veteran stated he made a mistake and wanted only to 
withdraw the malaria issue and to continue his appeal of the 
claims for service connection for hearing loss and Agent 
Orange exposure.  At a September 1998 hearing before a VA 
hearing officer, the veteran withdrew the claims for service 
connection for malaria and for Agent Orange exposure from 
appeal, leaving only the claim for service connection for 
hearing loss on appeal. 

In the March 1998 rating decision, the RO denied claims for 
nonservice-connected pension benefits, for service connection 
for a tear duct disorder, and for VA benefits for attention 
deficit disorder in the veteran's children as secondary to 
exposure of the veteran to Agent Orange.  A NOD with all 
three of these issues was received by the RO in April 1998.  
The veteran testified about these claims at a hearing before 
a VA hearing officer in September 1998.  The hearing 
officer's decision was incorporated into a May 1999 rating 
decision.  A SOC was issued in May 1999, and he perfected his 
appeal of these issues in a June 1999 VA Form 9 substantive 
appeal.

In an August 1999 rating decision, the RO denied claims for 
service connection for Reiter's syndrome due to a Shigella 
infection and for an eating disorder.

A hearing was held on September 17, 1999, in Atlanta, 
Georgia, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999) 
and who is rendering the determination in this case.  During 
the hearing, the veteran, with the concurrence of his 
attorney, withdrew his appeals of the denial of service 
connection for Attention Deficit Disorder of his children and 
for defective hearing.  38 C.F.R. § 20.204(b) (1999); Hearing 
Transcript pp. 40 and 41; See Tomlin v. Brown, 5 Vet. App. 
355, 357-58 (1993).  Also at the hearing before the Board, 
the veteran submitted many papers, among which was a copy of 
the August 1999 rating decision with portions highlighted in 
pink and a VA Form 9 substantive appeal on which he stated 
that he wanted to appeal the August 1999 rating decision.

Because no statement of the case has been issued with respect 
to the issues in the August 1999 rating decision, the Board 
does not have jurisdiction of them at this time.  38 U.S.C.A. 
§ 7105(a), (c), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . .").  Therefore, the Board will remand the 
claims for service connection for Reiter's syndrome due to a 
Shigella infection and for an eating disorder and instruct 
the RO to issue a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

The claims for service connection for PTSD and for 
nonservice-connected pension are also addressed in the Remand 
section following the Board's decision below.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that current diabetes mellitus had 
its onset in service or manifested itself to a degree of 10 
percent or more within a year after service separation.

2.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has a current 
gastrointestinal disorder or that a current gastrointestinal 
disorder, if any, is due to the Shigella infection that the 
veteran had in service in 1969.

3.  No medical evidence has been presented or secured in this 
case to render plausible a claim that the veteran currently 
has a lower leg or right ankle condition or disorder that is 
manifested by current symptoms of pain or tiredness in the 
legs or right ankle or that a current complaint of pain or 
tiredness in the legs or right ankle, if any, is a disability 
in itself that is the result of a disease or injury incurred 
in active service including an injury to the right ankle in 
service.

4.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has a current skin 
disorder or that a current skin disorder, if any, is the 
result of a disease or injury in service including exposure 
to Agent Orange.  

5.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has any skin 
disorder that is afforded the presumption of service 
connection under the law due to exposure to Agent Orange 
exposure.

6.  No medical evidence has been presented or secured to 
render plausible a claim that a current tear duct disorder is 
the result of a disease or injury incurred in service.

7.  Medical evidence has been presented showing a diagnosis 
of PTSD.

8.  Lay evidence (presumed to be credible for the purpose of 
a well grounded claim) of an in-service stressor has been 
presented.

9.  Medical evidence of a nexus, generally, between service 
and the current PTSD disability has been presented.

10.  Evidence in the claims file shows that the veteran 
served on active duty for 90 days or more during a period of 
war.

11.  On a February 1999 VA examination report, the examiner 
stated that the veteran cannot maintain gainful employment at 
present because of significant PTSD symptoms, and the Social 
Security Administration has granted the veteran disability 
benefits for a period of disability that is expected to 
preclude working for a period of at least 12 months based on 
PTSD, anxiety disorder, and somatoform disorder.

12.  The veteran has stated that he quit his job in 1997 and 
that he has filed for bankruptcy.



CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes mellitus is 
not well grounded, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a gastrointestinal 
disorder is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for residuals of a right 
ankle injury and for a bilateral lower extremity disorder is 
not well grounded, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a skin disorder is 
not well grounded, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for a tear duct disorder 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for PTSD is a well 
grounded claim, and therefore VA has a statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for nonservice-connected pension benefits based 
on permanent and total disability is well grounded.  
38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. § 3.3 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Requirements For Service Connection
And For Establishing A Well Grounded Claim For Service 
Connection.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection for certain diseases, including diabetes 
mellitus, may be also be established on a presumptive basis 
by showing that the claimed disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(1999).

The law also provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  The presumption 
is a rebuttable one.  38 C.F.R. § 3.307(d) (1999).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to certain periods of time 
for certain diseases, the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1999).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded, i.e., plausible, claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, 13 Vet. 
App. 205 (1999) (per curiam).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology or 
a medical diagnosis, medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  Generally, only evidence that is 
or may be favorable to the claim should be considered in 
deciding whether a claim is well grounded.  See Clyburn v. 
West, 12 Vet. App. 296, 302 (1999), citing Arms v. West, 12 
Vet. App. 188, 195 (1999) (noting that generally "only the 
evidence in support of the claim is to be considered" in 
determining whether a claim is well grounded), overruled on 
other grounds by Kessel v. West, 13 Vet. App. 9, 19 (1999).

Service Connection For Diabetes Mellitus.

On his August 1994 claim for service connection, the veteran 
stated that diabetes was diagnosed in 1992.  There is no 
evidence of diabetes mellitus in the service medical records.  
The earliest medical evidence of diabetes mellitus is dated 
in the 1990s.  On an August 1995 report from Piedmont 
Hospital, a history of diabetes for seven years was recorded.

In a copy of a statement submitted to a state board of 
medical examiners, which the veteran submitted to the RO at a 
September 1998 hearing before a VA hearing officer, the 
veteran contended that he attended a health fair at a private 
hospital in 1971 where it was revealed that he had an 
elevated glucose level.  Thereafter, he contended that he was 
seen by J. Richard Davis, M.D., who informed him that he was 
a borderline diabetic.  Evidence in the file, including a 
letter from Dr. Davis, dated in September 1997, shows that 
the veteran's attempts to obtain medical records from the 
early 1970s showing a diagnosis of diabetes mellitus have 
been unsuccessful.  

The veteran further contended that he suffered an allergic 
reaction to penicillin in 1977 and was hospitalized and 
during this hospitalization it was noted that he was a 
diabetic.  The records of this hospitalization are in the 
claims file, although dated in May 1978, not 1977.  These 
records show a history of elevated or increased blood sugar 
but they do not show a diagnosis of diabetes mellitus.

Although the veteran's lay statement that he experienced 
symptoms of diabetes mellitus since 1971 is competent 
evidence as to the occurrence of the symptoms at that time, 
his statement is not competent to show that the diabetes 
mellitus was manifested to a degree of 10 percent or more 
within one year of separation from service in May 1970.  
Layno v. Brown, 6 Vet. App. 465, 471 (1994) (holding that a 
veteran's testimony that he was given "a tablet to take for 
the relief of my asthma" is competent only insofar as it 
states he was given a tablet and incompetent to prove that he 
had or was diagnosed with asthma).  Medical evidence is 
needed to render plausible a claim that diabetes mellitus was 
manifested to a degree of 10 percent or more within one year 
of service separation.

Because no medical evidence has been presented or secured to 
render plausible a claim that current diabetes mellitus had 
its onset in service or manifested itself to a degree of 10 
percent or more within a year after service separation, the 
Board concludes that the claim for service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Service Connection For A Gastrointestinal Disorder
(Claimed As Dysentery Or Stomach Virus).

On his August 1994 claim for service connection, the veteran 
claimed that he had dysentery in 1968.  Service medical 
records show that the veteran was treated for Shigellosis due 
to Shigella Flexneri in service in June 1969 and that he had 
gastroenteritis at that time in connection with that 
disorder.  Shigellosis is bacillary dysentery caused by 
bacteria of the genus Shigella.  Stedman's Medical Dictionary 
1608 (26th ed. 1995).  No medical evidence has been presented 
or secured to render plausible a claim that the veteran has a 
current gastrointestinal disorder or that a current 
gastrointestinal disorder, if any, is due to the Shigella 
infection that the veteran had in service in 1969.  
Accordingly, the Board concludes that the claim for service 
connection for a gastrointestinal disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Service Connection For Residuals Of A Right Ankle Injury
And For A Bilateral Lower Extremity Disorder.

On an August 1994 application for VA benefits, the veteran 
claimed that he had chronic and recurrent pain in both lower 
legs and ankles with a limp which had its onset in service in 
1968-69.  On a July 1995 application for benefits, the 
veteran stated that he had a right ankle injury in Vietnam in 
1969 which required hospitalization and which presently 
caused pain and a limp.

There are no complaints or findings relevant to the lower 
extremities in the service medical records.  A May 1995 
private medical report from Kaiser Permanente shows that the 
veteran presented with complaints of a painful leg.  The 
assessment was a sprained right ankle.  On a May 1995 x-ray 
report, the clinical summary was a one-month old injury to 
the right ankle with continued pain.  The impression on the 
x-ray report was a normal right ankle.

On a December 1996 VA examination report, the examiner 
recorded the veteran's history that occasionally he tired in 
his legs and the veteran attributed this to a right ankle 
injury he sustained in Vietnam.  He reported that he was 
unloading crates and twisted his ankle and he was casted for 
two weeks and on crutches.  Thereafter, he ambulated well.  
On examination of the extremities, no abnormality of the legs 
or right ankle was found.  The examiner's diagnosis was 
bilateral leg pain not found, resolved to fatigue of right 
leg secondary to old ankle injury.  Because the doctor had 
not reviewed the claims file prior to the examination, the RO 
arranged for him to do so, and in April 1997, the examiner 
noted that there was no evidence of a right ankle injury in 
the service medical records and no evidence of bilateral 
lower leg pain.

On a February 1999 VA examination, an examiner found no 
abnormalities on examination of the ankle joints or knees.  
There was no evidence of abnormal weight bearing or 
limitation of function of standing or walking.

With regard to the element of a claim for service connection 
requiring the existence of a current disability, a veteran's 
statements as to subjective symptomatology alone, such as 
pain or tiredness in the legs or ankle, without medical 
evidence of an underlying impairment capable of causing the 
symptom alleged, generally cannot constitute plausible 
evidence of the existence of a current disability for VA 
service connection purposes.  Sanchez-Benitez v. West, 13 
Vet. App. 232 (1999).  For example, where medical science has 
been unable to determine with certainty an underlying cause 
of certain symptoms, even when alleged in common by numerous 
veterans who constitute a specific population of veterans 
rather than just by one veteran, special legislation has been 
required to enable VA to assist that population of veterans.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); see also Hayes v. Brown, 9 Vet. App. 67, 72 
(1996) (holding that, although appellant as a lay person can 
certainly provide an account of symptoms he experiences, the 
appellant is not competent to provide a medical diagnosis).

No medical evidence has been presented or secured in this 
case to render plausible a claim that the veteran currently 
has a lower leg or right ankle condition or disorder that is 
manifested by current symptoms of pain or tiredness in the 
legs or right ankle or that a current complaint of pain or 
tiredness in the legs or right ankle, if any, is a disability 
in itself that is the result of a disease or injury incurred 
in active service including an injury to the right ankle in 
service.  Accordingly, the Board concludes that the claim for 
service connection for residuals of a right ankle injury and 
for a bilateral lower extremity disorder is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

Service Connection For A Skin Disorder.

On a July 1995 application for benefits, the veteran claimed 
service connection for a skin disorder "possibly RT Agent 
Orange exposure."  Service medical records reflect no 
complaints or findings of a skin disorder.

On a December 1996 VA examination report, the examiner 
recorded the veteran's history of having developed, while in 
Vietnam, a reddish rash in the flanks which appeared to have 
been malaria or heat rash but that this had remitted.  The 
veteran did have isolated, small, rare, cherry angiomata, or 
cherry moles which were asymptomatic.  On examination of the 
skin, the examiner noted that no acneform lesions were 
present, more specifically chloracne.  No other rash was 
present.  There were three or four isolated small cherry 
angiomas in the flanks.  The diagnoses were casual herbicide 
exposure, military service era, no clinical residuum; 
examined for chloracne, not found; and isolated cherry 
angiomas.  A cherry angiomas or senile hemangioma is a red 
papule due to weakening of the capillary wall seen mostly in 
persons over 30 years of age.  Stedman's at 770.

On a February 1999 VA examination report, physical 
examination of the skin was normal and there were no 
complaints or findings pertaining to a skin disorder.

No medical evidence has been presented or secured to render 
plausible a claim that the veteran has a current skin 
disorder or that a current skin disorder, if any, is the 
result of a disease or injury in service including exposure 
to Agent Orange.  Moreover, no medical evidence has been 
presented or secured to render plausible a claim that the 
veteran has any skin disorder that is afforded the 
presumption of service connection under the law due to 
exposure to Agent Orange.  Accordingly, the Board concludes 
that the claim for service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Service Connection For A Tear Duct Disorder.

Service medical records reflect no complaints or findings 
pertaining to a tear duct disorder.

Medical evidence in the claims file, including September 1995 
and January 1996 letters from Starla D. Fitch, M.D., to 
another doctor at Kaiser Permanente, shows that the veteran 
presented with a history of increased tearing that had been 
present in both eyes for approximately one year.  He 
underwent a right dacryocystorhinostomy for acquired 
nasolacrimal duct obstruction on the right.  The doctor 
stated that postoperatively the veteran had done well.  On a 
December 1996 VA examination report, the veteran provided a 
history of this surgery to the examiner, and the examiner 
noted that the veteran reported that he had no excess tearing 
or photophobia lacrimation and that he considered the surgery 
quite a success.

On a February 1999 VA examination report, the examiner 
reported a history provided by the veteran of excessive 
tearing in both eyes.  The veteran reported having had 
surgery in 1995 and stated that he was due for another 
operation.  On examination of the eyes, there was no evidence 
of conjunctivitis, redness, or excessive tearing.

No medical evidence has been presented or secured to render 
plausible a claim that a current tear duct disorder is the 
result of a disease or injury incurred in service.  The 
veteran has contended that his tear duct disorder is due to 
the Shigella infection that he was treated for in service in 
June 1969.  He has submitted medical treatise evidence from 
Merck Manual which provides that Reiter's Syndrome may 
develop as a result of bacterial infections such as Shigella 
and that conjunctivitis may be a symptom of this syndrome.  
However, no medical evidence has been presented or secured to 
show that the veteran has been diagnosed with Reiter's 
Syndrome or with conjunctivitis.  The diagnosis of the eye 
disorder shown on the letters from Dr. Fitch was nasolacrimal 
duct obstruction bilaterally, and no medical evidence has 
been presented or secured to render plausible a claim that 
this disorder is the result of a disease or injury incurred 
in service including the Shigella infection for which the 
veteran received treatment in June 1969.  Accordingly, the 
Board concludes that the claim for service connection for a 
tear duct disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Service Connection For PTSD.

During the course of this appeal, section 3.304(f) of VA 
regulations, which sets forth the requirements for service 
connection for PTSD, was revised.  Compare 38 C.F.R. 
§ 3.304(f) (1998) with 38 C.F.R. § 3.304(f) (1999).  Under 
the former version of the regulation, establishing service 
connection for PTSD required (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
The revised regulation provides that a medical diagnosis of 
PTSD in accordance with section 4.125(a) of VA regulations 
must be of record to fulfill the first requirement for 
service connection for PTSD.  Section 4.125(a) requires that 
the diagnosis conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) and that 
the diagnosis be supported by findings on the examination 
report.

The evidence required to support the occurrence of an 
in-service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the 
enemy' . . . . Where . . . VA determines that the veteran did 
not engage in combat with the enemy . . . the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  The additional evidence may be 
obtained from sources other than the veteran's SMRs.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 
228 (Fed. Cir. 1997) (table).

A well grounded PTSD claim is one where the appellant has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor; and medical evidence of a nexus between 
service and the current PTSD disability."  Cohen, 10 Vet. 
App. at 137.  Where there is a diagnosis of PTSD, the 
appellant's evidentiary assertions of participation in combat 
are generally accepted as true for the purpose of determining 
whether a PTSD claim is well grounded.  Id.; see also Samuels 
v. West, 11 Vet. App. 433 (1998).  

In a letter dated July 1997, the veteran described the 
stressful experiences that he underwent in service.  He 
reported that, when he was sick with a high temperature, 
diarrhea and vomiting in Vietnam, he was evacuated to an 
hospital in a medical transport helicopter that was filled 
with wounded soldiers and he described his recollection of 
one soldier complaining of being cold and crying out that he 
did not want to die.  Later the man became very still and 
silent.  The veteran reported hearing other soldiers 
screaming out in obvious pain.  The veteran stated that, on 
another occasion in Vietnam, he became trapped in village 
that was under attack and he had to take refuge with 
villagers hiding in a closet until morning.  He also reported 
having been friends with a man named Lt. David W. Smith who 
was in another company and who was killed in Vietnam.  He 
also stated that, as a cook, he delivered meals to the troops 
and he developed friendships with these men and that some had 
been killed.

Among the papers submitted at the hearing before the Board in 
September 1999 were a DA Form 1577, Authorization for 
Issuance of Awards, and a DD 215, Correction to DD From 214.  
The veteran contends that his unit has been awarded a 
Presidential Unit Citation Badge and Vietnam Gallantry Cross 
with Palm Unit Citation Badge.

In a December 1996 VA examination report, the examiner 
recorded the history of some of the stressful events 
described about and rendered a diagnosis of PTSD.  The 
veteran has been treated for PTSD at VA outpatient facilities 
and records of this treatment are in the claims file.  In 
February 1999 VA examination report, the examiner diagnosed 
PTSD although did not report a history of traumatic events 
from service in the examination report.

Because in this case there is evidence of a current 
disability, lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, and medical evidence of 
a nexus, generally, between service and the current PTSD 
disability, the Board concludes that the claim for service 
connection for PTSD is well grounded.  However, the Board 
concludes that, since the veteran is not claiming stressful 
events resulting from engaging in combat with the enemy and 
because it does not appear from any evidence in the file that 
he engaged in combat with the enemy, VA has a duty to assist 
him by attempting to develop credible supporting evidence 
that the stressful events that he alleges occurred in service 
actually did occur.  In this regard, the Board notes that, 
although the veteran has submitted some unit histories and 
officers' logs, as well as evidence of additional awards for 
his unit, it does not appear that the RO attempted to obtain 
unit histories from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly United States 
Army and Joint Services Environmental Support Group (ESG)).  
Therefore, the Board concludes that further development of 
the evidence is needed in this regard to see if the well 
grounded claim is capable of substantiation, and so the Board 
remands the claim below for that purpose.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation).  

Nonservice-Connected Pension.

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

In this case, evidence in the claims file, including the DD 
Form 214, shows that the veteran served honorably on active 
duty for 90 days or more during a period of war.  On a 
February 1999 VA examination report, the examiner stated that 
the veteran cannot maintain gainful employment at present 
because significant PTSD symptoms.  Moreover, evidence in the 
claims file shows that the Social Security Administration has 
granted the veteran disability benefits for a period of 
disability that is expected to preclude working for a period 
of at least 12 months based on PTSD, anxiety disorder, and 
somatoform disorder.  The veteran has stated that he quit his 
job in 1997 and that he has filed for bankruptcy.  He has 
also stated in March and June 1999 VA Form 9 substantive 
appeal forms that the RO did not consider and rate a heart 
condition when considering his claim for nonservice-connected 
pension, and the March 1998 rating decision does not show a 
rating for a heart condition.

Although the evidence of record is not conclusive that the 
veteran's total disability is permanent or that his income 
does not exceed the statutory limit, the Board concludes that 
the evidence is sufficient to render a claim for 
nonservice-connected pension benefits plausible and that 
therefore the claim is well grounded.  However, the Board 
concludes that further development of the evidence is 
necessary to determine whether pension benefits may be 
granted, and therefore the Board has remanded the claim below 
for that purpose.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990) (A well grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation).  

Section 5103(a) Obligations.

Although the RO may not have specifically stated that it 
denied service connection for some of the veteran's claims on 
the basis that they were not well grounded, the Board 
concludes that the appellant is not prejudiced by the Board's 
denial of any of the claims on this basis because, in 
assuming that any claim was well grounded, the RO accorded 
the appellant greater consideration than the claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see Edenfield v. Brown, 8 Vet. App 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VA O.G.C. Prec. Op. 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make well grounded the claims for 
service connection for the disorders denied by the Board as 
not well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

Service connection for diabetes mellitus; a gastrointestinal 
disorder (claimed as dysentery or stomach virus); residuals 
of a right ankle injury; a bilateral lower extremity 
disorder; a skin disorder; and a tear duct disorder is 
denied.

The claim for service connection for PTSD is well grounded.  
To this extent only, the appeal is granted.

The claim for nonservice-connected pension benefits is well 
grounded.  To this extent only, the appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

PTSD:  As noted in the decision above, the claim for service 
connection for PTSD is well grounded, and therefore, VA has a 
duty to assist the veteran by attempting to develop credible 
supporting evidence that the stressful events that he alleges 
occurred in service actually did occur.  Therefore, the claim 
is remanded below for that purpose.

Pension:  As noted in the decision above, the claim for 
nonservice-connected pension is well grounded, and therefore, 
VA has a duty to assist the veteran by further developing the 
evidence pertaining to this claim.  First, it is not clear 
whether the veteran meets the statutory income limitations 
for a claim for pension and evidence pertaining to this 
matter may need to be developed if it is determined that he 
is permanently and totally disabled.  Second, the veteran 
should be given VA examinations to determine whether he is 
totally disabled and, if so, whether it is expected that he 
will be totally disabled permanently.  With regard to whether 
he is totally disabled, the veteran has specifically 
requested in a June 1999 statement to the VA Undersecretary 
that consideration be given to oral medication he states that 
he taking for diabetes mellitus and evidence that he has 
submitted in support of this claim in rating diabetes 
mellitus for pension purposes.  In addition, he states that 
he has a heart condition and that that condition should be 
rated for pension purposes.

Reiter's syndrome due to a Shigella infection and an eating 
disorder:  As noted in the Introduction to this decision, the 
veteran, at the hearing before the Board in September 1999, 
submitted many papers, among which was a copy of the August 
1999 rating decision with portions highlighted in pink and a 
VA Form 9 substantive appeal on which he stated that he 
wanted to appeal the August 1999 rating decision.  Therefore, 
a statement of the case should be issued on these claims.  
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  PTSD:  The RO should request that the 
veteran provide as much detail as 
possible -- beyond what he has provided 
in previous statements including the July 
1997 letter to Dennis Mensing, Service 
Officer and the June 1999 statement to 
the VA Undersecretary -- about the 
stressful events he alleges to have 
experienced in service.  The RO should 
use the description events in the July 
1997 statement and any additional 
statements and request development of 
evidence to confirm, if possible, the 
occurrence these stressful events in 
service through the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The RO should provide the 
USASCRUR with the name of the veteran's 
unit or units from his service personnel 
records and request unit histories for 
the period of time that the veteran was 
in Vietnam.  The RO should attempt to 
corroborate whether a man named Lt. David 
W. Smith was killed in Vietnam during the 
time that the veteran was there and 
whether Lt. Smith, who the veteran states 
served in another company, served in a 
place near where the veteran's unit was 
stationed.

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
examiner should review the other 
psychiatric records in the file and 
should render a diagnosis of all mental 
disorders existing presently.  If the 
examiner diagnoses PTSD, the RO should 
inform the examiner about which stressful 
events alleged to have occurred in 
service, if any, could be confirmed as 
actually occurring.  The examiner should 
then state whether -- based only on the 
stressful events that the RO has been 
able to confirm as actually occurring -- 
a diagnosis of PTSD could still be 
supported in this case.

3.  The RO should readjudicate the claim 
for service connection for PTSD.

4.  Pension:  The RO should proceed to 
develop evidence necessary to resolve the 
claim for nonservice-connected pension 
benefits.

As noted above, it is not clear from the 
evidence currently of record whether the 
veteran meets the statutory income 
limitations for a claim for pension and 
evidence pertaining to this matter may 
need to be developed.  However, it is 
also not clear from the evidence of 
record whether the veteran is totally 
disabled and, if so, whether it is 
expected that he will be totally disabled 
permanently.  With regard to the latter, 
the February 1999 examiner stated that, 
due to PTSD symptoms, the veteran 
"cannot maintain gainful employment at 
present" (emphasis added) and the Social 
Security Administration has awarded the 
veteran disability benefits for at least 
12 months (emphasis added).  This 
evidence indicates that the veteran is 
totally disabled but not considered 
permanently disabled.

The RO may develop the evidence needed to 
determine whether the veteran meets the 
requirements for a VA pension in whatever 
order the RO chooses -- i.e., according 
to the RO's own procedures.  If the 
veteran does not meet one of the 
requirements for pension and no further 
development is needed, then the RO need 
not continue development of additional 
evidence.

For example, if the RO develops evidence 
pertaining to the income limitation and 
the veteran does not meet that 
requirement, the RO need not develop the 
medical evidence to determine whether he 
is totally and permanently disabled.  Or, 
if the RO develops the medical evidence 
first and the veteran is not permanently 
and totally disabled, the RO need not 
develop evidence about income.

If it is necessary to develop the medical 
evidence, the RO should schedule the 
veteran for whatever VA examinations are 
necessary to evaluate his current level 
of disability.  The RO should obtain the 
medical records relied upon by the Social 
Security Administration in awarding 
disability and associate those records 
with the claims file if the records are 
not already in the claims file.  The RO 
should consider the June 1999 statement 
of the veteran to the VA Undersecretary 
that he takes oral medication for 
diabetes mellitus and the evidence 
submitted in support of this claim in 
rating that disorder for pension 
purposes.  In addition, the veteran 
stated on VA Form 9 substantive appeals, 
dated in March and June 1999, that the RO 
did not consider a heart condition when 
determining whether he was totally and 
permanently disabled.  A heart condition 
is not listed on the March 1998 rating 
decision which rated all the 
nonservice-connected disabilities, and 
therefore, the RO should develop the 
evidence pertaining to a heart condition 
and rate the condition for pension 
purposes.

Finally, if it is determined that the 
veteran is currently totally disabled, 
then the RO should determine whether the 
evidence of record demonstrates that the 
total disability level is permanent.  In 
making such determination, the RO should 
decide whether the evidence indicates 
that each disability which contributes to 
the finding of a combined "total" 
disability is expected to be continue 
throughout the veteran's lifetime at the 
same level or whether it may improve with 
treatment.  If the medical evidence of 
record is not sufficiently conclusive in 
this regard, the RO should request a 
specific medical opinion as to permanency 
of total disability.

5.  The RO should readjudicate the claim 
for nonservice-connected pension 
benefits.

6.  Reiter's syndrome and eating 
disorder:  The RO should send the veteran 
a statement of the case on the issues of 
service connection for Reiter's syndrome 
due to a Shigella infection and service 
connection for an eating disorder and 
allow him 60 days to perfect his appeal 
by submitting a VA Form 9 substantive 
appeal if he wishes to pursue his appeal 
of these claims.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



